Title: Thomas Jefferson to Littleton W. Tazewell, 12 April 1812
From: Jefferson, Thomas
To: Tazewell, Littleton W.


          
            
                  Dear Sir 
                  Monticello. 
                     Apr. 12. 12.
            Mr Livingston’s suit having gone off on the plea to the jurisdiction, it’s foundation remains of course unexplained to the public.
			 I therefore concluded to make it
			 public thro’ the ordinary channel of the press. an earlier expectation of recieving the pamphlets, & the desire of sending you one, has delayed, from post to post, my sooner acknoleging the
			 reciept of your letter informing me of the dismission, and the more essential acknolegement of your valuable aid in it, and praying your acceptance of the remuneration I now inclose.
			 I have learnt from all quarters that your argument was among the ablest ever delivered before that court. considering the infinite trouble which the question of right to the Batture, & the
			 immense volume of evidence to be taken in New Orleans, would have given to my counsel and myself, I am well satisfied to be relieved from it, altho’ I had had a strong desire that the public should have been satisfied by a trial on the merits,
			 & the abler discussion of them by my counsel.  I
			 have been so long withdrawn from a familiarity with matters of this kind, that I do not know whether what I propose is agreeable to the scale of remuneration for law services now accustomary. if
			 it
			 be not, I pray you to impute it to it’s real cause, ignorance of the present usage, & to be so candid as to drop me a line, and I will make it whatever you would consider as satisfactory. the
			 debt of gratitude is of a different character, and is deeply felt. with the expression of my sense of this be pleased to accept the assurances of my great esteem & respect.
            
              Th:
              Jefferson
          
          
            P.S. altho’ the pamphlets have been some weeks at Fredericksbg and expected by every stage, I am still disappointed in recieving them. I detain my letter therefore no longer, but will inclose one separately on it’s arrival.
          
        